         Case 1:20-cv-00320-JMS-DML Document 107-5 Filed 04/30/21 Page 1 of 3 PageID #: 574
                                                                     Return to:
                                                        BUTLER UNIVERSITY
                                                BUREAU OF EDUCATIONAL PLACEMENT
                                                      Indianapolis, Indiana 46208
                                                                                                                     D
     tgreet .thatevt�swievaluation may be kept in co:uidence and shown only to bonafide employers and/or univL"rsity officials with legitirruite
   ;•i
    :
   e •�reS _ in r 1�, n=r g the same. I un derstan d that by entering into this agreement, I am waiving any right of inspection or rl"View of this
       uation    wh ch        hm been granred unde, ,i,, renns of >h, Family EduatiM !Ugh>s •n                              7
                                                                                                       � �               M
                                                                                                      Signatu   of undidate
         Can�i dat e may waive the right of inspection of this ·evaluation by signing the statement above. If n ot signed, the
         ca n didate may read the recommendation and this is not a confiden tial evaluation.              ·-

  EVALUATION OF            Raymond M. Lawrence                                                                   DATE 10/26/93
   COMMENTS (Please type single-spaced and limit to this page):
Raymond M. Lawrence came to Carmel High School in 1979. He has been varsity head coach for both
boys and girls and for our conmunity swim club, the Cannel Swim Club. In these 14 years, he has
taken our swim program to what I'd feel confiqent in saying is the elite swim program in high
school swinming in the State of Indiana.
�owever, I think the most significant part that I'd like to bring out about Ray is his attributes
1n dealing with young people. He is a great motivator and psycologist. He can be both mother and
father. He encourages kids and knows when to have positive reinforcement, and when to get on thei
case to get them to produce to their potential. Ray has a very rigorous training program and yet
kids are eager to be in his program and to excel both as a swimmer and as a student.
Ray's also a very easy person with whom to work. Other coaches and teachers get along well with
him. He's flexible s reasonable and is always ready to help.
,aving had the opportunity to1 evaluate Ray as a teacher, I find these same attributes carrying
Jver in the classroom. That s what makes him an excellent teacher, his ability to get along with
{oung people and get them to perfonn their best.
�ay is always a person who is looking to the future. Anything that he can do to improve himself
is a teacher or coach, that would in turn improve the program here at Carmel High School, he's
�illing to do. I feel that Ray would be an excellent administrator of any type of program
)ecause of his enthusiasm and ability �o figure out what's needed to improve a program. His
)eople skills, his ability to get along with others and his ability to lead are all positive
:rai ts.
ie at Cannel High School are very happy to have Ray as a teacher and coach. If any school had
:he opportunity to have a person of this caliber on their staff, it would amost guarantee the
;uccess of any program that he would touch.




          Statements regarding any individual who has signed the waiver above are strictly CONFlDENTIALan d should under no circum­
 stances, be given or communicated to the candidate. All such statem ents should be returned. as soon as ther have served th eir purpose, to
 NOTE:

 the address aboje.
 Signature 6� �                                                      Print name __E_ ri_ c_ _C_l_a_rk_ __________ _
 Po�tiontitle Assistant Vice Principal - Carmel High School                                                   Date _l_0_/_26_/_9_3__ _
 Address 520 E. Main Street                                        City/State/Zip_c_a _nn_el_ _,_I_N_4_6_03_2____ _____
 Telephone (317) 846-7721
Case 1:20-cv-00320-JMS-DML Document 107-5 Filed 04/30/21 Page 2 of 3 PageID #: 575
Case 1:20-cv-00320-JMS-DML Document 107-5 Filed 04/30/21 Page 3 of 3 PageID #: 576
